DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sleeve” as recited within claims 8 and 17 and “an inflatable balloon” as recited within claims 13 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both “a space between the first tube and the second tube” and “a space for receiving the second tube”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
[0081] recites “a space 440 that functions as a tube-receiving section for receiving a second tube 450”. For the remainder of paragraph [0081] “the space” is referred to as the space for receiving the second tube. However, in paragraphs [0082], [0083], and [0085] “the space 440” is defined differently. These paragraphs define “the space 440” as “the space 440 between the first and second tubes 300, 450”. So, the specification is unclear because it defines “the space 440” as two separate spaces for two separate purposes. 
In paragraph [0088] there is a sentence “The cavity 430 is also in fluid communication with the space 440 of Fig. 4…” which is unclear because the specification does not explain which space (i.e. the space for receiving the second tube and/or the space between the first and second tube) is in fluid communication with the cavity. 
A possible solution to this would be to include a reference numeral for the space that functions as a tube-receiving section for receiving a second tube and a second different reference numeral for the space in between the first and second tubes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


 Claims 6, 10, 15, and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smooth transition" in Claim 6 is a relative term which renders the claim indefinite.  The term "smooth transition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “smooth transition” will be interpreted as an interior surface of the first lumen having an even and regular surface; free from perceptible projections, lumps, or indentations. 
Claim 10 recites “the space” in line 4. This claim limitation is unclear because examiner does not know if “the space” is referring to “a space for receiving the second tube” from lines 1-2 of Claim 9 or “a space between the first tube and the second tube” from lines 10-11 of Claim 1. For the purpose of examination, the limitation “the space” in line 1 of Claim 10 will be interpreted as referring to the space for receiving the second tube.
The term "smooth transition" in Claim 15 is a relative term which renders the claim indefinite.  The term "smooth transition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “smooth transition” will be interpreted as an interior surface of the first lumen having an even and regular surface; free from perceptible projections, lumps, or indentations.
Claim 17 recites “the space” in line 4. This claim limitation is unclear because the examiner does not know if “the space” is referring to “a space for receiving the second tube” from lines 3-4 of Claim 17 or “a space between the first tube and the second tube” from lines 10-11 of Claim 14. For the purpose of examination, the limitation “the space” in line 4, of Claim 17 will be interpreted as referring to the space for receiving the second tube.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heflin et al. (US 5,478,331, hereinafter “Heflin”).
With regards to claim 1, Heflin discloses a medical device, comprising: 
a first tube (See examiner annotated blown up Fig. 2a below) with a first tube lumen (See Fig. 2a, #24); 
a second tube (See examiner annotated blown up Fig. 2a below) with a second tube lumen (See Fig. 2a, #26), wherein the second tube is disposed around the first tube (See Fig. 2a where the second tube is disposed around the first tube); and 
a hub comprising a first port (See examiner annotated Fig. 2a below), a second port (See examiner annotated Fig. 2a below), a first lumen (See examiner annotated Fig. 2a below), and a second lumen (See examiner annotated Fig. 2a below), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (See examiner annotated Fig. 2a which shows the first lumen extending from the first port and being in fluid 
wherein the hub is made from a material (See examiner annotated Fig. 2a below and notice the hash marks which distinguish the material of the hub), and wherein the cavity is defined by the material of the hub (notice the hash marks of the hub defining the cavity in Fig. 2a), and is in fluid communication with a space between the first tube and the second tube (See examiner annotated blown up Fig. 2a below).

    PNG
    media_image1.png
    425
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    540
    media_image2.png
    Greyscale

With regards to claim 2, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that the cavity (See examiner annotated Fig. 2a above) is disposed around the first tube (See examiner annotated Fig. 2a above and notice the cavity disposed around the first tube)
With regards to claim 4, Heflin discloses the claimed invention of claim 2, and Heflin further discloses a part of the cavity (See examiner annotated Fig. 2a below) extends proximally past the second lumen of the hub (See examiner annotated Fig. 2a below).

    PNG
    media_image3.png
    339
    569
    media_image3.png
    Greyscale

With regards to claim 5, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that the first lumen of the hub (See examiner annotated Fig. 2a below) and the second lumen of the hub (See examiner annotated Fig. 2a below) are defined by the material of the hub (See examiner annotated Fig. 2a below).

    PNG
    media_image4.png
    407
    908
    media_image4.png
    Greyscale

With regards to claim 6, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that an interior surface (Fig. 2a, #36 and Abstract “an internal tapered surface”) 
With regards to claim 7, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that the first tube has a length that is disposed within the hub (See examiner annotated Fig. 2a above, under the rejection of claim 1 where a length of the first tube is disposed within the hub).
With regards to claim 8, Heflin discloses the claimed invention of claim 1, and Heflin further discloses a sleeve (Fig. 2a, #14a) disposed between the first tube (See examiner annotated blown up Fig. 2a above, under the rejection of claim 1) and the material of the hub (See examiner annotated Fig. 2a above, under the rejection of claim 1), wherein the hub is coupled to the first tube via the sleeve (Fig. 2a shows a sleeve #14a between the first tube and the material of the hub such that the hub is coupled to the tube via the sleeve).
With regards to claim 9, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that the material of the hub (See examiner annotated Fig. 2a below) defines a space (See examiner annotated Fig. 2a below) for receiving the second tube (See examiner annotated Fig. 2a below).

    PNG
    media_image5.png
    519
    765
    media_image5.png
    Greyscale

With regards to claim 10, Heflin discloses the claimed invention of claim 9, and Heflin further discloses that the space (See examiner annotated Fig. 2a directly above) has a cross-sectional dimension that is larger than a cross-sectional dimension of the cavity (See examiner annotated Fig. 2a directly above) (Examiner annotated Fig. 2a directly above shows the cross-sectional dimension of the space to receive the second tube to be larger than a cross-sectional dimension of the cavity).
With regards to claim 11, Heflin discloses the claimed invention of claim 1, and Heflin further discloses that the hub (See examiner annotated Fig. 2a above, under the rejection of claim 1) is formed around a part of the first tube (See examiner annotated Fig. 2a above, under the rejection of claim 1) (Examiner annotated Fig. 2a above, under the rejection of claim 1, shows the hub is formed around a part of the first tube).

With regards to claim 14, Heflin discloses a medical device, comprising: 
a first tube (See examiner annotated blown up Fig. 2a below) with a first tube lumen (See Fig. 2a, #24); 
a second tube (See examiner annotated blown up Fig. 2a below) with a second tube lumen (See Fig. 2a, #26), wherein the second tube is disposed around the first tube (See Fig. 2a where the second tube is disposed around the first tube); and 
a hub comprising a first port (See examiner annotated Fig. 2a below), a second port (See examiner annotated Fig. 2a below), a first lumen (See examiner annotated Fig. 2a below), and a second lumen (See examiner annotated Fig. 2a below), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (See examiner annotated Fig. 2a which shows the first lumen extending from the first port and being in fluid communication with the first tube lumen, #24, of the first tube), the second lumen extending from the second port and being in fluid communication with a cavity (See examiner annotated Fig. 2a below) within the hub (See examiner annotated Fig. 2a below which shows the second lumen extending form the second port and being in fluid communication with a cavity within the hub), 
wherein the hub is made from a material (See examiner annotated Fig. 2a below and notice the hash marks which distinguish the material of the hub), and wherein the cavity is defined by the material of the hub (notice the hash marks of the hub defining the cavity in examiner annotated Fig. 2a), and is in fluid communication with a space between the first tube and the second tube (See examiner annotated blown up Fig. 2a below which shows the cavity in fluid communication with the space between the first and second tube),

wherein the first lumen of the hub (See examiner annotated Fig. 2a below) and the second lumen of the hub (See examiner annotated Fig. 2a below) are defined by the material of the hub (See examiner annotated Fig. 2a below).

    PNG
    media_image1.png
    425
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    540
    media_image2.png
    Greyscale

With regards to claim 15, Heflin discloses the claimed invention of claim 14, and Heflin further discloses that an interior surface (Fig. 2a, #36 and Abstract “an internal tapered surface”) of the first lumen of the hub (See examiner annotated Fig. 2a directly above) has a smooth transition with respect to an inner wall of the first tube that defines the first tube lumen (the internal surface of the lumen of the hub has a smooth transition with respect to an inner wall of the first tube because the interior surface of the first lumen has an even and regular surface; free from perceptible projections, lumps, or indentations).
With regards to claim 16, Heflin discloses the claimed invention of claim 14, and Heflin further discloses that the first tube has a length that is disposed within the hub (See examiner annotated Fig. 2a above, under the rejection of claim 14, where a length of the first tube is disposed within the hub).
With regards to claim 17, Heflin discloses the claimed invention of claim 14, and Heflin further discloses a sleeve (Fig. 2a, #14a) disposed between the first tube (See examiner annotated blown up Fig. 2a above, under the rejection of claim 14) and the material of the hub (See examiner annotated Fig. 2a above, under the rejection of claim 14), wherein the hub is coupled to .

    PNG
    media_image5.png
    519
    765
    media_image5.png
    Greyscale

Claim(s) 1-2, 4-9, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markel et al. (US 2005/0080398; hereinafter “Markel”).
With regards to claim 1, Markel discloses a medical device, comprising: 
a first tube (See examiner annotated Fig. 3b below) with a first tube lumen (Fig. 3b, #120);
a second tube (See examiner annotated Fig. 3b below) with a second tube lumen (Fig. 3b, #110), wherein the second tube is disposed around the first tube (Fig. 3b shows the second tube disposed around the first tube); and

wherein the hub is made from a material (See examiner annotated Fig. 3b below), and wherein the cavity is defined by the material of the hub (See examiner annotated Fig. 3b where the hub is made by the material, notice the hash marks distinguishing the hub material defining the cavity), and is in fluid communication with a space between the first tube and the second tube 
    PNG
    media_image6.png
    596
    1072
    media_image6.png
    Greyscale

With regards to claim 2, Markel discloses the claimed invention of claim 1, and Markel further discloses that the cavity (See examiner annotated Fig. 3b above) is disposed around the first tube (See examiner annotated Fig. 3b above)(Notice the cavity from examiner annotated Fig. 3b above is disposed around the first tube).
With regards to claim 4, Markel discloses the claimed invention of claim 2, and Markel further discloses that a part of the cavity extends proximally past the second lumen of the hub (Fig. 3b, #250)(See examiner annotated Fig. 3b below).

    PNG
    media_image7.png
    461
    787
    media_image7.png
    Greyscale

With regards to claim 5, Markel discloses the claimed invention of claim 1, and Markel further discloses the first lumen (See examiner annotated Fig. 3b above, under rejection of claim 1) of the hub (Fig. 3b, #250) and the second lumen (See examiner annotated Fig. 3b above, under the rejection of claim 1) of the hub are defined by the material of the hub (Fig. 3b, #250)(See Fig. 3b where the material of the hub, defined by the hash marks, defines the first lumen and second lumen of the hub).
With regards to claim 6, Markel discloses the claimed invention of claim 1, and Markel further discloses that an interior surface (the internal surface of the first lumen of the hub annotated in Fig. 3b above, under rejection of claim 1) of the first lumen of the hub (See examiner annotated Fig. 3b above, under rejection of claim 1) has a smooth transition with respect to an inner wall of the first tube that defines the first tube lumen (the internal surface of the lumen of the hub has a smooth transition with respect to an inner wall of the first tube 
With regards to claim 7, Markel discloses the claimed invention of claim 1, and Markel further discloses that the first tube (See examiner annotated Fig. 3b above, under rejection of claim 1) has a length that is disposed within the hub (Fig. 3b, #250) (See examiner annotated Fig. 3b above, under rejection of claim 1, where the first tube is disposed within the hub).
With regards to claim 8, Markel discloses the claimed invention of claim 1, and Markel further discloses a sleeve (Fig. 3b, #251) disposed between the first tube and the material of the hub (See examiner annotated Fig. 3b below), wherein the hub is coupled to the first tube via the sleeve (Examiner annotated Fig. 3b below shows that the hub is coupled to the first tube via the sleeve).

    PNG
    media_image8.png
    490
    802
    media_image8.png
    Greyscale

With regards to claim 9, Markel discloses the claimed invention of claim 1, and Markel further discloses that the material of the hub (See examiner annotated Fig. 3b below) defines a space for receiving the second tube (See examiner annotated Fig. 3b below).

    PNG
    media_image9.png
    420
    715
    media_image9.png
    Greyscale

With regards to claim 11, Markel discloses the claimed invention of claim 1, and Markel further discloses that the hub (Fig. 3b, #250) is formed around a part of the first tube (See examiner annotated Fig. 3b above, under rejection of claim 1, where the hub #250 is formed around the a part of the first tube).

With regards to claim 14, Markel discloses a medical device comprising:
a first tube (See examiner annotated Fig. 3b below) with a first tube lumen (Fig. 3b, #120);

a hub (Fig. 3b, #250) comprising a first port (See examiner annotated Fig 3b below), a second port (See examiner annotated Fig. 3b below), a first lumen (See examiner annotated Fig. 3b below), and a second lumen (See examiner annotated Fig. 3b below), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (See examiner annotated Fig. 3b below where the first lumen is in fluid communication with the first tube), the second lumen extending from the second port and being in fluid communication with a cavity (See examiner annotated Fig. 3b below) within the hub (See examiner annotated Fig. 3b which shows the second lumen extending from the second port and being in fluid communication with a cavity with the hub), 
wherein the hub is made from a material (See examiner annotated Fig. 3b below), and wherein the cavity is defined by the material of the hub (See examiner annotated Fig. 3b below, where the hub is made by the material, notice the hash marks distinguishing the hub material defining the cavity), and is in fluid communication with a space between the first tube and the second tube (See examiner annotated Fig. 3b below),
wherein the cavity (See examiner annotated Fig. 3b below) is disposed around the first tube (See examiner annotated Fig. 3b below)(Notice the cavity from the examiner annotated Fig. 3b below is disposed around the examiner annotated first tube), and 
wherein the first lumen (See examiner annotated Fig. 3b below) of the hub (Fig. 3b, #250) and the second lumen (See examiner annotated Fig. 3b below) of the hub are defined by 

    PNG
    media_image6.png
    596
    1072
    media_image6.png
    Greyscale

With regards to claim 15, Markel discloses the claimed invention of claim 15, and Markel further discloses that an interior surface (the internal surface of the first lumen of the hub from examiner annotated Fig. 3b directly above) of the first lumen of the hub (See examiner annotated Fig. 3b directly above) has a smooth transition with respect to an inner wall of the first tube that defines the first tube lumen (the internal surface of the lumen of the hub has a smooth transition with respect to an inner wall of the first tube because the interior surface of the first lumen has an even and regular surface; free from perceptible projections, lumps, or indentations).
With regards to claim 16, Markel discloses the claimed invention of claim 14, and Markel further discloses that the first tube (See examiner annotated Fig. 3b above, under rejection of claim 14) has a length that is disposed within the hub (Fig. 3b, #250) (See examiner annotated Fig. 3b above where the first tube has a length disposed within the hub).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markel in view of Krolik et al. (US 20110125132; hereinafter “Krolik”).
With regards to claim 3, Markell discloses the claimed invention of claim 2; however, Markel fails to disclose that a majority of a length of the cavity is located between an end of the second tube and the second lumen.
Nonetheless, Krolik teaches a majority of a length of a cavity (See examiner annotated Fig. 7 below) is located between an end of the second tube (Fig. 7, #120) and the second lumen (See examiner annotated Fig. 7 below).

    PNG
    media_image10.png
    423
    785
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify Markell in view of Krolik, which teaches that having a majority of a length of a cavity be located between an end of a second tube and a second lumen as an effective arrangement for providing fluid communication between the second lumen of the hub and the second tube lumen of the second tube. Furthermore, because it has been held that a mere rearrangement of parts that does not affect operation of the device has been held to be within the level of ordinary skill in the art (see in re Japiske). One having ordinary skill in the art would have seen the relative placement of parts including a cavity, second tube, and second lumen as constituting a mere rearrangement of parts that does not affect operation of the device.

Claims 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heflin in view of Lessard.
With regards to claim 12, 
Nonetheless, Lessard teaches a second tube (Fig. 1, #12) that is mechanically secured to a hub (See [0010] “a conventional catheter hub 14…is a single piece that is directly bonded to the catheter body 12 with an adhesive”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Heflin such that the second tube is mechanically secured to the hub as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, in order to mechanically secure the hub via adhesive.
With regards to claim 13, Heflin discloses the claimed invention of claim 1; however, Heflin is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, Lessard teaches an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon (See [0011] “A fluid, such as a viscous liquid, pharmaceutical preparation, or gas, may be directed through the second lumen access hub 16, the skive 20, and into the second lumen 28. If the catheter 100 is a balloon type catheter, this fluid may inflate a balloon at the distal end of the catheter that is in fluid communication with the second lumen 28.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Heflin such that the medical device comprises an inflatable balloon, wherein the space between the first tube and second tube is in fluid communication with an interior region of the balloon as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, as equipping a medical device with an inflatable balloon would enable the medical device to expand another medical device, such as a stent, and/or dilate a vessel (See [0003] of Lessard).

With regards to claim 18, Heflin discloses the claimed invention of claim 14; however Heflin is silent with regards the second tube being mechanically secured to the hub via an adhesive. 
Nonetheless, Lessard teaches a second tube (Fig. 1, #12) that is mechanically secured to a hub via an adhesive (See [0010] “a conventional catheter hub 14…is a single piece that is directly bonded to the catheter body 12 with an adhesive”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Heflin such that the second tube is mechanically secured to the hub via an adhesive as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, in order to mechanically secure the hub via adhesive.
With regards to claim 19, Heflin discloses the claimed invention of claim 14; however, Heflin is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, Lessard teaches an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon (See [0011] “A fluid, such as a viscous liquid, pharmaceutical preparation, or gas, may be directed through the second lumen access hub 16, the skive 20, and into the second lumen 28. If the catheter 100 is a balloon type catheter, this fluid may inflate a balloon at the distal end of the catheter that is in fluid communication with the second lumen 28.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Heflin such that the medical  One of ordinary skill in the art would have been motivated to make this modification, as equipping a medical device with an inflatable balloon would enable the medical device to expand another medical device, such as a stent, and/or dilate a vessel (See [0003] of Lessard).

Claims 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markel in view of Lessard.
With regards to claim 12, Markel discloses the claimed invention of claim 1, however Markel is silent with regards to the second tube being mechanically secured to the hub.  
Nonetheless, Lessard teaches a second tube (Fig. 1, #12) that is mechanically secured to the hub (See [0010] “a conventional catheter hub 14…is a single piece that is directly bonded to the catheter body 12 with an adhesive”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Markel such that the second tube is mechanically secured to the hub as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, order to mechanically secure the hub via adhesive.
With regards to claim 13, Markel discloses the claimed invention of claim 1; however, Markel is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, Lessard teaches an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon (See [0011] “A fluid, such as a viscous liquid, pharmaceutical preparation, or gas, may be directed 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Markel such that the medical device comprises an inflatable balloon, wherein the space between the first tube and second tube is in fluid communication with an interior region of the balloon as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, as equipping a medical device with an inflatable balloon would enable the medical device to expand another medical device, such as a stent, and/or dilate a vessel (See [0003] of Lessard).
With regards to claim 18, Markel discloses the claimed invention of claim 14; however Markel is silent with regards to the second tube being mechanically secured to the hub via an adhesive. 
Nonetheless, Lessard teaches that the second tube (Fig. 1, #12) is mechanically secured to the hub via an adhesive (See [0010] “a conventional catheter hub 14…is a single piece that is directly bonded to the catheter body 12 with an adhesive”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Markel such that the second tube is mechanically secured to the hub via an adhesive as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, in order to mechanically secure the hub via adhesive.
With regards to claim 19, Markel discloses the claimed invention of claim 14; however, Markel is silent with regards to an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon.
Nonetheless, Lessard teaches an inflatable balloon, wherein the space between the first tube and the second tube is in fluid communication with an interior region of the balloon (See [0011] “A fluid, such as a viscous liquid, pharmaceutical preparation, or gas, may be directed through the second lumen access hub 16, the skive 20, and into the second lumen 28. If the catheter 100 is a balloon type catheter, this fluid may inflate a balloon at the distal end of the catheter that is in fluid communication with the second lumen 28.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical device of Markel such that the medical device comprises an inflatable balloon, wherein the space between the first tube and second tube is in fluid communication with an interior region of the balloon as taught by Lessard. One of ordinary skill in the art would have been motivated to make this modification, as equipping a medical device with an inflatable balloon would enable the medical device to expand another medical device, such as a stent, and/or dilate a vessel (See [0003] of Lessard).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Triplett et al. (US 2005/0070878) discloses a medical device comprising:
a first tube with a first tube lumen;
a second tube with a second tube lumen, wherein the second tube is disposed around the first tube; and 

herein the hub is made from a material, and wherein the cavity is defined by the material of the hub, and is in fluid communication with a space between the first tube and the second tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Examiner, Art Unit 3783